Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 and 5/14/2021 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference JP2008175124A teaches:
Problem to be solved: To enlarge the compressor unit activation limit on the small flow-side by restraining surge without bringing about a decline of the compressor unit efficiency in the large flow-side activation range in a centrifugal compressor.
SOLUTION: A hub-side wall surface 65 of a diffuser path 61 is disposed on the hub-side with respect to the impeller axial line direction position a of the wing base part at an impeller outlet part 13B. The diffuser inlet 61A side of a shroud-side wall surface 63 of the diffuser path 61 is a tapered surface 69 with the diffuser path width W narrowed from the diffuser inlet 61A toward a parallel path part 67. (abstact)
But fails to teach:
wherein the diffuser flow passage includes:
a pinched part configured such that the shroud wall is closer to the hub wall radially outward of the centrifugal compressor from the outlet of the impeller; and
a parallel part communicating with the pinched part on a radially outer side of the centrifugal compressor than the pinched part, the parallel part being configured such that the shroud wall and the hub wall are parallel to each other,
wherein the shroud wall has a surface facing the impeller and the hub wall, the surface having a cross-sectional shape where a tangent line exists at any position in a cross-section including an axis of the impeller, and
wherein, regarding a distance R radially outward of the centrifugal compressor from the axis of the impeller, provided that Ro is a distance from the axis of the impeller to the outlet of the impeller, and Ri is a distance from the axis of the impeller to a boundary portion between the pinched part and the parallel part,
the cross-sectional shape in a range of Ro<R<Ri is formed by a curved line including: a first curved line curved into a concave shape with respect to the hub wall in a range of Ro<R<R2 (Ro<R.2<Ri); and
a second curved line curved into a convex shape with respect to the hub wall in a range of R2<R<Ri.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745